DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

2.	The following is a Final Office action in response to applicant's amendment and response received 05/16/2022, responding to the 12/27/2021 non-final/final office action provided in rejection of claims 1-8.

3.	Specification of paragraphs 0062, 0086, 0095, 0097, 0123 and 0129 have been amended. Claims 1-8 have been amended. Claims 1-8 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).

Examiner notes
(A). Drawings submitted on 10/28/2020 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 

References of Note
The prior art made of record, listed (G-M) on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant's arguments filed 5/16/2022, in particular pages 6-18, have been fully considered. In light of the amendment of claims 1 and 5, the Previous Action's rejections of those claims under 35 U.S.C. § 112 (b) are hereby withdrawn. However, ODP, 112 (f) invocation leads to rejections under 112(a) and 112(b) are maintained and arguments are not persuasive for the following reasons.

With respect to the rejection of claim 5 under 35 USC 112(a), Applicant argues that specification paragraphs 0056, 0075-0076 disclose one skilled in the art can reasonably conclude that the applicant's specification discloses describes that the number of partitions is identified from information on a partition of the software data parsed and extracted by the parser 110. In view of the above, applicant submits that one skilled in the art can reasonably conclude that the applicant's specification discloses a computer and algorithm that performs the claimed function of the information identifier in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the named inventors possessed the claimed subject matter at the time of filing. The Office Action fails to objectively establish that one of ordinary skill in the art could not reasonably conclude otherwise. (Remarks, page 7-9)
Examiner respectfully disagrees. Examiner is unable find any structure preforming those functions which reasonably describe on those cited paragraphs. Furthermore, 35 U.S.C. 112(f) does not stratify the applicant’s statement of one of ordinary skill in the art can reasonably conclude what the structure is such that the named inventors possessed the claimed subject matter at the time of filing. Therefore, the rejection of the claim is maintained.  Applicant is advised to amend the claims to avoid the invocation of 112f.

With respect to the rejection of claim 6 under 35 USC 112(a), Applicant argues that specification paragraphs 0029, 0086-0087 disclose one skilled in the art can reasonably conclude that the applicant's specification discloses a computer and algorithm that performs the claimed function of the difference compressor in sufficient detail such that one of ordinary skill in the art can reasonably conclude Supplement that the named inventors possessed the claimed subject matter at the time of filing. The Office Action fails to objectively establish that one of ordinary skill in the art could not reasonably conclude otherwise. (Remarks, page 9-10)
Examiner respectfully disagrees. Again, examiner is unable find any structure that one could equate to preforming the recited function which reasonably describe on those cited paragraphs. The waiving of 35 U.S.C. 112(f) does not stratify the statement of one of ordinary skill in the art can reasonably conclude what the structure is such that the named inventors possessed the claimed subject matter at the time of filing. Therefore, the rejection of the claim is maintained.  Applicant is advised to amend the claims to avoid the invocation of 112f.

With respect to the rejection of claim 7 under 35 USC 112(a), Applicant argues that specification paragraphs 0080-0082, disclose one skilled in the art can reasonably conclude that the applicant's specification discloses a computer and algorithm that performs the claimed function of determining in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the named inventors possessed the claimed subject matter at the time of filing. The Office Action fails to objectively establish that one of ordinary skill in the art could not reasonably conclude otherwise. (Remarks, page 10)
Examiner respectfully disagrees. Again, examiner is unable find any structure preforming those functions which reasonably describe on those cited paragraphs. The waiving of 35 U.S.C. 112(f) does not stratify the statement of one of ordinary skill in the art can reasonably conclude what the structure is such that the named inventors possessed the claimed subject matter at the time of filing. Therefore, the rejection of the claim is maintained.  Applicant is advised to amend the claims to avoid the invocation of 112f.

With respect to the rejection of claim 8 under 35 USC 112(a), Applicant argues that specification paragraphs 0025, 0029, 0056, 0095 and figure 3, one skilled in the art can reasonably conclude that the applicant's specification discloses a computer and algorithm that performs the claimed function of generating the first differential data stream in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the named inventors possessed the claimed subject matter at the time of filing. The Office Action fails to objectively establish that one of ordinary skill in the art could not reasonably conclude otherwise. (Remarks, page 10-11)
Examiner respectfully disagrees. Again, examiner is unable find any structure preforming those functions which reasonably describe on those cited paragraphs. The waiving of 35 U.S.C. 112(f) does not stratify the statement of one of ordinary skill in the art can reasonably conclude what the structure is such that the named inventors possessed the claimed subject matter at the time of filing. Therefore, the rejection of the claim is maintained.  Applicant is advised to amend the claims to avoid the invocation of 112f.

With respect to the rejection of claims 5-8 under 35 USC 112(b), Applicant argues that it appears as though the rationale for rejecting claims 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is essentially the same as the rationale for rejecting claims 5-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as discussed above. In this case, however, the Office Action concludes that since the claims do not satisfy the written description requirement, the claims are unclear. The applicant submits that claims 5-8 satisfy the written description requirement for the reasons discussed above. Ergo, the meaning of the aforementioned terms in claims 5-is sufficiently "clear" so as to satisfy the definiteness requirement. (Remarks, page 11-12).
Examiner respectfully disagrees. claims 5-8 does not satisfy the written description requirement for the reasons discussed above. Therefore, the rejections of the claims are also maintained.

With respect to the rejection of claims 1-8 ODP, Applicant argues that The Applicant hereby files a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the non-statutory double patenting rejection of claims 1-8 as being unpatentable over co-pending application 17/051,435. Withdrawal of the rejection is requested. (Remarks, page 12)
Examiner did not receive any TD submission as of today. Thus, the rejections under ODP of the claims are maintained.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant argues that although Deng states that all files of a new version of software are scanned to create a differential upgrade package consisting of a partition table and a backup list of the new version of the software, the differential data of the present invention does not include a partition table or backup list. There is a clear difference between Deng and the invention recited in claim 1 in that Deng does not teach generating a difference between old and new versions of software data by listing differential data streams including one of Equal, Insert, or Mod determined by comparing data streams for the old and new versions of the software data in each of the blocks. (Remarks, page 13)
Examiner respectfully disagrees. Partition tables of a new version of software and an old version of software, generating a corresponding backup list, scanning all files of the new version of software, generating a differential upgrade package that comprises a partition table of the new version of software and the backup list, see abstract. Further at paragraphs104-105, disclose step S100. According to the new version software and the old version software, locating partition tables of the new version software and the old version software, respectively, comparing the difference between the new and old partition tables, and generating a corresponding backup list; Step S200. Scanning all files of the new version software and generating a differential upgrade package that comprises the partition table of said new version software and the backup list. Further, see pars. 0114 and 0140. 

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that in addition, Deng presents a partition table description file on a PC end including partition name, partition size, partition start address, and partition type (see Deng at paragraph [0044]), but the method recited in claim 1 only divides partitions into program, kernel, and file system, and could not even compare the difference between the new partition table and the old partition table, which do not exist in the present invention. Upgrading old version of software by dividing it into programs, kernels and filesystems is a very important approach in the present invention, which is not taught or suggested by Deng. Moreover, the present invention does not create a backup list and even is not required to create a backup list. (Remarks, page 13)
	Examiner respectfully disagrees. Applicant argument is ineffective. Deng discloses at least paragraph 0111, In Step S100, according to the new version software and the old version software, the PC end locates partition tables of the new version software and the old version software, respectively, compares the difference between the new and old partition tables, and generates a corresponding backup list. Further, see paragraphs 0129, and 0147. Further, the partition size is the backup data and partition of filesystem, see par. 0062. Further, see pars. 0116, 0117-0119 and 0145
 
With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that Deng compares partition tables rather than comparing data of partitions for old and new software versions. In contrast, the method recited in claim 1 compares data of corresponding blocks of old and new software with each other to generate a differential data stream. Paragraphs [0055]-[0057] of Deng do not teach this feature as recited in claim 1. (Remarks, page 14)
	Examiner respectfully disagrees. Deng is not relied to teach generating (n-1)th differential data stream between old version and generating (n)th differential data stream between old version of blocks obtained by subtracting first new version. Rather
Kryloff discloses at least paragraphs 0020, 0055 and FIGS. 4-11, as cited in this office action.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that furthermore, Deng scans all the files in the old and new software package, then obtains a list of files respectively, and if the file name in the new version file list is different from the file name in the old version file list, the new version of the file is added in a word-by-word manner. However, as shown above, the present invention does not upgrade on the basis of file name. Accordingly, this is a fundamental difference between Deng and the method recited in claim 1. (Remarks, page 14)
	Examiner respectfully disagrees. The purpose of scans all the files in the old and new software package, to obtains a list of files of differential. Further, comparing the difference between the new and old partition tables, and generating a corresponding backup list, see par. 0009. Further, differential upgrade package to obtain a corresponding differentiating file, generating corresponding new version files according to said differentiating file and the old version files, see paragraph 0013.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that for at least the reasons discussed above, Deng does not teach "generating a difference between the old and new versions of the software data for the blocks comprised in each of the partitions ... wherein generating the difference comprises: determining one of Equal, Insert, or Mod by comparing data streams for the old and new versions of the software data in each of the blocks, and generating the difference by listing differential data streams comprising the determined one of Equal, Insert, or Mod, ... wherein each of the blocks is data obtained by dividing all data of a corresponding partition by the sizes of the blocks, in case of the program or the kernel, and each of the blocks is data obtained by dividing each file data constituting the filesystem by the sizes of the blocks, in case of the filesystem" as recited in claim 1. (Remarks, page 14)
	Examiner respectfully disagrees. Combination of Deng and Nakamura discloses the above features, see page 59-64.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that furthermore, as the Office Action observes, Deng fails to explicitly disclose each of the blocks is a data obtained by dividing all data of the corresponding partition by the sizes of the blocks in case of the program and the kernel, and each of the blocks is a data obtained by dividing each file data constituting the filesystems by the sizes of the blocks in case of the filesystem. Moreover, the present invention does not use the partition tables as well as the backup list. Rather, the present invention classifies partitions according to a kernel, a program, and a  filesystem, divides the old and new version of software data in each partition into a plurality of blocks, and generates a difference by comparing each of the blocks. Thus, the size of the block is determined in the present invention, but the start address, type, and name of each block is not necessary to be specified. (Remarks, page 14-15)
	Examiner respectfully disagrees. Nakamura discloses the old firmware images i are stored in the respective partitions. The update target device receives the updated package, applies the differences i included in the package to the old firmware images i stored in the partitions, and generates the new firmware images i. Wherein, the update creating and distributing server divides each of an old version firmware image and a new version firmware image of the update target device (the embedded device) into N new version firmware images i (1<i<N) (hereinafter, new firmware images i) and N old version firmware images i (hereinafter, old firmware images) having an equal size M (bytes). The update creating and distributing server extracts differences i (1<i<N) between the old firmware images i and the new firmware images i, collects the differences i as an updated package, see paragraphs 0110-0111.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that Nakamura, however, does not cure the above-noted deficiency of Deng relative to claim 1. Specifically, Nakamura discloses a firmware updating system, in which the firmware is updated in a server before transmitting the updated image to a device to be updated. See Nakamura at FIG. 1. In Nakamura, if the estimated image size of the firmware is larger than 8MB in size, a divided firmware image is stored instead, as shown in Nakamura at FIG. 10. Thus, Nakamura fails to disclose the blocks divided by the partition by sizes of the blocks as presented in the present invention. Moreover, Nakamura discloses a quite different concept of updating a software from the present invention in light of the place where the update takes place and the method of dividing the software as explained in the above. (Remarks, page 15)
	Examiner respectfully disagrees. As explained the above that Nakamura teaches the update target device receives the updated package, applies the differences i included in the package to the old firmware images i stored in the partitions, and generates the new firmware images. the size of the work area is 10 M bytes as a total of the partitions WORK1 and WORK2 for work. The size of the firmware image is 32 M bytes because the size of the firmware image is equivalent to the size of four 8 M images. In a system for updating all firmware images, since a work area for having a size (32 M bytes) same as the size of the firmware images is necessary, the work area can be reduced. Time required for the update is only time for updating the divided firmware images having the differences. Therefore, the time is shorter than time for updating all the firmware images, see paragraph 0115.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that according to Nakamura, a server divides the old and new firmware images into a plurality of divisions of equal size, extracts the differences between the divisions of the old and new firmware images, and collects the differences to create an updated package. The update target device receives the updated package and applies the difference included in the updated package to the old firmware image stored in the partitions, so that it could generate a new firmware image. See Nakamura at paragraphs [0110]-[0111]. Nakamura further states that the server uses an image division table 240 and the device uses the partition table 340 to write the image data to update the firmware. See Nakamura at paragraphs [0061], [0063], [0065] and [0066]. The divided firmware image is divided according to an image size (i.e., a division size), the image size of each divided image is set not to exceed, for example, 8MB, and the divided images include directories, like '/', '/lib', '/usr', etc. Therefore, to the extent that the Office Action considers the term "partition" to be synonymous with the term of "division" as used in Nakamura, the "partition" in Nakamura is a completely different concept from the "partition" of the present invention, which is divided according to the feature of software such as a kernel, program, and filesystem. In addition, Nakamura divides a software data by directories, which is a completely different concept from partitioning a software data by a kernel, a program, and a filesystem as well as dividing the kernel, a program, and a filesystem into a certain size of blocks as suggested in the present invention. Thus, the present invention suggests a novel method for generating differences between old and new software as a data stream, transmitting the difference data stream, and thus enables a new software to be updated at a target device in running time and real-time. (Remarks, page 15-16)
	Examiner respectfully disagrees. Nakamura does not divides a software data by directories. Nakamura discloses software and configuration data of the software, wherein the firmware delivering server includes: a storing unit which stores plural old version divided firmware images generated by dividing an old version firmware image into a predetermined number of firmware images; a divided image creating unit which divides a new version firmware image under a condition same as a condition for the old version firmware image to generate plural new version divided firmware images; an updated image creating unit which extracts, for each division unit of the firmware images, difference information between the new version firmware image and the old version firmware image and generates an updated image having the difference information for the each division unit, see claim 1 of Nakamura.

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that the present invention divides old and new software data constituting a partition into blocks with a size determined in block dividing time, compares the blocks with each other, and generates a data string composed of the block size and the block comparison result, but Nakamura divides the firmware image into a predetermined size (8MB), and allocates data of different sizes like directories to the divided firmware image. Thus, all blocks of the present invention are filled with data, but there exists an empty space in Nakamura's "partition." For this reason, Nakamura needs to indicate the partition boundary by specifying the address range of the partition (see, e.g., Nakamura at FIG. 7). (Remarks, page 16)
	Applicant argument is ineffective. Examiner notices that the benefit and process of not performing the mannerism as alleged is not part of the claimed limitation.  The combination of references teaches the breadth of the claims as shown and thus the rejection is maintained.  
With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that lastly, the present invention divides each of the partitions into small-sized blocks and compares the blocks when extracting the difference, so it is possible to extract the differences through parallel simultaneous processing of multiple small-sized blocks, thereby making the effect of increasing the processing speed. According to the present invention, the size of the blocks can be reduced, so many 'Equal' blocks can be created. In the case of multiple blocks of the same size, only 'Equal' and the number of 'Equal' need to be transmitted. However, in Deng and Nakamura, a large size such as 8MB or a large directory is used for creating a difference, so the partition to be processed is basically very large. Therefore, the present invention takes advantage of improving the efficiency of the memory to be used, as opposed to the methods employed by Deng and Nakamura. (Remarks, page 16)
	Examiner notices again that the benefit and process of not performing the mannerism as alleged is not part of the claimed limitation.  The combination of references teaches the breadth of the claims as shown and thus the rejection is maintained.  

Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a “parser configured to parse old and new versions of a software data, and extract … and new versions of the software data” in claim 5;
an “information identifier configured to identify number of the partitions … extracted information” in claim 5; 
a “difference generator configured to generate the difference  … , a kernel, or a filesystem” in claim 5;
a “a difference compressor configured to generate a compressed …" in claim 6;
an  “… the claim an “… identifier configured to determine whether a size of available … extracted information …" in claim 7; and
the difference " generator further configured to:  generate first differential data stream …” in claim 8;

Because this/these claim, limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

FAILURE TO IDENTIFY CORRESPONDING STRUCTURE AND ALGORITHM 

As to claim 5, a “parser configured to parse old and new versions of a software data, and extract … and new versions of the software data” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the step / procedure / algorithm fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It generally discloses parser parsing at pars. [0057] and [0075-0076] but provides no explanation as to how this determination is performed. See M.P.E.P. § 2181(II)(B). Note that the parsing at pars. [0057] and [0075-0076] are not interpreted as being part of the corresponding structure and is at the same level of generality as the claims for the “determining" claimed. Since those features are recited in claim 5. The claim is accordingly lack of written description (algorithm) and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Further as to claim 5, the claim the “information identifier configured to identify number of the partitions … extracted information” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Again, however, the written algorithm fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It generally discloses identifier identify at pars. [0073] and [0077-0078] but provides no explanation as to how this determining is performed.

As to claim 6, the claim “a difference compressor configured to generate a compressed …" in claim 6” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written algorithm fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It generally discloses generate a compressed this information at pars. [0029] and [0086] but provides no explanation as to how this determining is performed. 

As to claim 7, the claim an “… identifier configured to determine whether a size of available memory is enough in size to process the blocks of each of the partitions identified from the extracted information …" in claim 7 limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written algorithm fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It generally discloses identifier configured to determine whether a size of available memory is enough in size this information at pars. [0126-0127] but provides no explanation as to how this determining is performed. 

As to claim 8, the claim the difference "generator further configured to:  generate first differential data stream …” in claim 8 limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written algorithm fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It generally discloses generator further configured to:  generate first differential data stream this information at pars. [0025] and [0029] but provides no explanation as to how this determining is performed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

FAILURE TO IDENTIFY CORRESPONDING STRUCTURE 

As to claim 5, the “parser configured to parse old and new versions of a software data, and extract … and new versions of the software data” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It generally discloses parser parsing at pars. [0057] and [0075-0076] but provides no explanation as to which element perform parsing and determination . See M.P.E.P. § 2181(II)(B). Note that the parsing at pars. [0057] and [0075-0076] are not interpreted as being part of the corresponding structure and is at the same level of generality as the claims for the “determining" claimed. Since its unclear what determination has to do with “a parser configured to parse old and new version of a software data and extract information for partitions and blocks of old and new versions of the software data.”  There is no express functionality of determining associated with the parser. However those features are recited in claim 5. The claim is accordingly lack of written description and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Further as to claim 5, the claim an “information identifier configured to identify number of the partitions … extracted information” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Again however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It generally discloses identifier identify at pars. [0073] and [0077-0078] but provides no explanation as to how this identification is performed. It’s unclear what element is performing the identification and determination. There is no express functionality or written steps of identifier associated configuration process .
As to claim 6, the claim the “a difference compressor configured to generate a compressed …" in claim 6” limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It generally discloses generate a compressed this information at pars. [0029] and [0086] but provides no explanation as to how this determining is performed. This, it is unclear how difference compressor perform compression. Further, there is no written information how the generation of compression has been perform, especially the step of generating a compressed data stream.

As to claim 7, the claim an “… identifier configured to determine whether a size of available memory is enough in size to process the blocks of each of the partitions identified from the extracted information …" in claim 7 limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It generally discloses identifier configured to determine whether a size of available memory is enough in size this information at pars. [0126-0127] but provides no explanation as to how this determining is performed. This, it is unclear how identifier perform determination memory size to process each of the partition. There is s lack of written information query regarding determination of memory size with respect to partition and partition identified from the extracted information for the partition and blocks.

As to claim 8, the claim the difference " generator further configured to:  generate first differential data stream …” in claim 8 limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It generally discloses generator further configured to:  generate first differential data stream this information at pars. [0025] and [0029] but provides no explanation as to how this determining is performed. This, it is unclear how generator perform generation of sorting process, generate differential data stream. There is s lack of written information related to functionalities of generation of sorting old version, first differential data stream, differential data between old and new version of blocks and storing entire old and new version of blocks. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending application 17/051,435. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims incorporate limitations of instant application as describe below:
Instant Application 17/051,433
DP (co-pending 17/051,435)
1. A method for generating a difference between old and new versions of data for updating software in a difference generation device, comprising: parsing old and new versions of software data, and extracting information for partitions and blocks of the old and new versions of the software data; identifying a number of the partitions and sizes of the blocks from the extracted information; and generating a difference between the old and new versions of the software data for the blocks comprised in each of the partitions, based on the number of the partitions and the sizes of the blocks, wherein generating the difference comprises: determining one of Equal, Insert, or Mod by comparing data streams for the old and new versions of the software data in each of the blocks, and generating the difference by listing differential data streams comprising the determined one of Equal, Insert, or Mod, and a data length information indicating a length for each block of a new version of a block for the determined one of Equal, Insert, or Mod, wherein each of the partitions comprises one or more of the blocks, and is distinguished according to a program, a kernel, or a filesystem, wherein each of the blocks is data obtained by dividing all data of a corresponding partition by the sizes of the blocks, in case of the program or the kernel, and each of the blocks is data obtained by dividing each file data constituting the filesystem by the sizes of the blocks, in case of the filesystem.
Clam 1 (left) is rejected under ODP as being obvious over claim 1 of co-pending application of 17/051,435 in view of Deng et al (US 2015/0277897 A1) and further in Nakamura at al. (US 2011/0173604 A1).
       claim 1: A method of data structuring for difference between old and new versions of data, comprises: generating a delta header comprising version information of the difference, a number of partitions, delta size for each of the partitions, and patch information for normal or resume, to generate the difference between old and new version of software data in a difference generation processor; and generating a delta body comprising data for the partitions and at least one or more sub delta comprised in the partition in the difference generation processor, wherein, the generated delta body comprises a sub delta header and at least one or more sub delta body comprising block information comprised in each of the partitions, wherein, the sub delta body comprises a block header and a block body for a specific block, wherein, the block body comprises: Mod actual data, Insert actual data, Equal and Mod length data, and Insert length data, wherein, the Mod actual data is the modified binary data, and is sequentially stored as long as the Mod length specified by the Mod length data in the Equal and Mod length data, wherein, the Insert actual data is the inserted binary data, and is sequentially stored as long as the Insert length specified by the Insert length data in the Insert length data, wherein, the Equal and Mod length data comprise Equal length that is length information of the same binary data, Mod length that is length information of the modified binary data, and a delimiter indicating the existence of the inserted binary data, wherein, the Insert length data comprises Insert length that is length information of the inserted binary data, and identical offset that is location information of the next identical binary data.
          It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include parsing (“scanning”) old and new versions of software data, and extracting information for partitions and blocks of old and new versions of the software data identifying number of the partitions and sizes of the blocks from the extracted information generating the difference between old and new versions of the software data for the blocks comprised in each of the partitions, based on the number of the partitions and the sizes of the blocks, as disclosed by Deng, generating a differential upgrade package that comprises a partition table of the new version of software and the backup list, saving backup data, to be backed up in the mobile terminal, into a SD card according to the backup list, re-partitioning a mobile terminal memory according to the partition  table of the new version of software in the differential upgrade package,. (see abstract of Deng).
Therefore, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include each of the blocks is a data obtained by dividing all data of the corresponding partition by the sizes of the blocks in case of a program and a kernel, and each of the blocks is a data obtained by dividing each file data constituting the filesystem by the sizes of the blocks in case of the filesystem, as disclosed by Nakamura, because such inclusion will provide reduce processing to prevent the processing from affecting startup time, a file system which supports only an I/O request for reading is used. Further, this method can update firmware such as an OS while keeping advantages of the file system which supports only reading is desirable . (see abstract and par. 0011 of Nakamura).
2. The method for generating the difference of claim 1, wherein generating the difference comprises: generating a compressed data stream through compressing the listed differential data streams, wherein generating the compressed data stream generates the compressed data stream by reducing redundancy by aligning the differential data streams in one-dimension, reducing redundancy by aligning the differential data streams in two-dimension, or a combination thereof, and wherein the compressing is lossless, and the compressed data stream comprises compression information comprising conditions for performing the compression
Clam 2 (left) is rejected under ODP as being obvious over claim 1 of co-pending application of 17/051,435 in view of Deng et al (US 2015/0277897 A1) and further in view of Nakamura at al. (US 2011/0173604 A1) and further in view of Ren et al. (US 8,498,965 B1).
     It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include parsing (“scanning”) old and new versions of software data, and extracting information for partitions and blocks of old and new versions of the software data identifying number of the partitions and sizes of the blocks from the extracted information generating the difference between old and new versions of the software data for the blocks comprised in each of the partitions, based on the number of the partitions and the sizes of the blocks, as disclosed by Deng, generating a differential upgrade package that comprises a partition table of the new version of software and the backup list, saving backup data, to be backed up in the mobile terminal, into a SD card according to the backup list, re-partitioning a mobile terminal memory according to the partition  table of the new version of software in the differential upgrade package,. (see abstract of Deng).
Further, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 2 of co-related case and the system disclosed by Deng to include the method for generating of the difference comprising: generating a compressed data stream through compressing the listed differential data streams, wherein the generating of the compressed data stream is to generate the compressed data stream via reducing redundancy by listing the determined differential data streams in one- dimension, reducing redundancy by listing the determined differential data streams in two- dimension, or the combinations thereof, wherein the compression is lossless, and the compressed data stream comprises compression information comprising conditions for performing the compression, as disclosed by Ren, because such inclusion will provide efficient good compression rate with diff engine generates a diff file with a greater number of COPY, rather than ADD, operations.(col. 4, ll. 38-40 of Ren).

3. The method for generating the difference of claim 1, further comprising: determining whether a size of an available memory is large enough in size to process the blocks in each of the partitions identified from the extracted information for the partitions and blocks; and reducing the sizes of the blocks until the available memory can process the blocks in each of the partitions when the size of the available memory is not large enough in size to process the blocks in each of the partitions, as a result of the determination.
Clam 3 (left) is rejected under ODP as being obvious over claim 1 of co-pending application of 17/051,435 in view of Deng et al (US 2015/0277897 A1) and further in view of Nakamura at al. (US 2011/0173604 A1) and further in view of O’Neill et al. (US 2003/0182414 A1).
Therefore, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include sorting entire old version of blocks by referring to the extracted information for the partitions and blocks; generating first differential data stream between the sorted entire old version of blocks and first new version of a block; generating (n-1)th differential data stream between old version of blocks obtained by subtracting first new version of the block from the sorted entire old version of blocks and (n- 1)th new version of the block; and generating (n)th differential data stream between old version of blocks obtained by subtracting first new version of the block to (n-1)th new version of the block from the sorted entire old version of the blocks and (n)th new version of the block; wherein generating each of the differential data streams is repeatedly performed until all blocks comprised in each of the corresponding partitions are processed, as disclosed by Deng of Claim 1 of co-related case, generating a differential upgrade package that comprises a partition table of the new version of software and the backup list, saving backup data, to be backed up in the mobile terminal, into a SD card according to the backup list, re-partitioning a mobile terminal memory according to the partition  table of the new version of software in the differential upgrade package,. (see abstract of Deng).
Therefore, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include the method determining whether a size of available memory is enough in size to process the blocks in each of the partitions identified from the extracted information for the partitions and blocks; and reducing the sizes of the blocks until the available memory can process the blocks in each of the partitions, if the size of available memory is not enough in size to process the blocks in each of the partitions, as a result of the determination, as disclosed by O’Neill, because such inclusion will provide reducing the size of the update package to help alleviate potential problems that arise due to memory constraints and bandwidth limitations. (par. 0004 of O’Neil).
4. The method for generating the difference of claim 1, further comprising: sorting the entire old version of the blocks by referring to the extracted information for the partitions and blocks; generating a first differential data stream between the sorted entire old version of the blocks and a first new version of a block; generating an (n-1)th differential data stream between the old version of the blocks obtained by subtracting the first new version of the block from the sorted entire old version of the blocks and the (n-1)th new version of the block; and generating an (n)th differential data stream between the old version of blocks obtained by subtracting the first new version of the block to the (n-1)th new version of the block from the sorted entire old version of the blocks and an (n)th new version of the block, wherein generating each of the differential data streams is repeatedly performed until all blocks comprised in each of the corresponding partitions are processed.
Clam 4 (left) is rejected under ODP as being obvious over claim 1 of co-pending application of 17/051,435 in view of Deng et al (US 2015/0277897 A1) and further in view of Nakamura at al. (US 2011/0173604 A1) and further in view of Kryloff et al. (US 2003/0028867 A1) and further in view of Glaum et al. (US 2005/0132179 A1).
Therefore, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include sorting entire old version of blocks by referring to the extracted information for the partitions and blocks; generating first differential data stream between the sorted entire old version of blocks and first new version of a block; generating (n-1)th differential data stream between old version of blocks obtained by subtracting first new version of the block from the sorted entire old version of blocks and (n- 1)th new version of the block; and generating (n)th differential data stream between old version of blocks obtained by subtracting first new version of the block to (n-1)th new version of the block from the sorted entire old version of the blocks and (n)th new version of the block; wherein generating each of the differential data streams is repeatedly performed until all blocks comprised in each of the corresponding partitions are processed, as disclosed is claim 1 by Deng, generating a differential upgrade package that comprises a partition table of the new version of software and the backup list, saving backup data, to be backed up in the mobile terminal, into a SD card according to the backup list, re-partitioning a mobile terminal memory according to the partition  table of the new version of software in the differential upgrade package,. (see abstract of Deng).
Further, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include generating (n-1)th differential data stream between old version and generating (n)th differential data stream between old version of blocks obtained by subtracting first new version, as disclosed by Kryloff, for the purpose of ensuring that there are no matches / difference between the final sorted list of data and the processed coincidences list. (see par. 0021 of Kryloff).
Further, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include generating (n-1)th differential data stream between old version and generating (n)th differential data stream between old version of blocks obtained by subtracting first new version, as disclosed by Glaum, for the purpose of ensuring that there are no matches / difference between the final sorted list of data and the processed coincidences list. (see par. 0021 of Glaum).
5. A device for generating a difference between old and new versions of data for updating software, comprising: a parser configured to parse old and new versions of software data, and to extract information for partitions and blocks of the parsed old and new versions of the software data; an information identifier configured to identify a number of the partitions and sizes of the blocks from the extracted information; and a difference generator configured to generate a difference between the old and new versions of the software data for the blocks comprised in each of the partitions, based on the number of the partitions and the sizes of the blocks, wherein the difference generator is further configured to determine one of Equal, Insert, or Mod by comparing data streams for the old and new versions of the software data in each of the blocks, and to generate the difference by listing differential data streams comprising the determined one of Equal, Insert, or Mod, and a data length information indicating a length for each block of a new version of a block for the determined one of Equal, Insert, or Mod. wherein each of the partitions comprises one or more of the blocks, and is distinguished according to a program, a kernel, or a filesystem, wherein each of the block is data obtained by dividing all data of a corresponding partition by the sizes of the blocks, in case of the program or the kernel, and each of the blocks is data obtained by dividing each file data constituting the filesystem by the sizes of the blocks, in case of the filesystem.
Clam 5 (left) is rejected under ODP as being obvious over claim 1 of co-pending application of 17/051,435 in view of Deng et al (US 2015/0277897 A1) and further in Nakamura at al. (US 2011/0173604 A1).
       Note: claim 1. A method of data structuring for difference between old and new versions of data, comprises: generating a delta header comprising version information of the difference, a number of partitions, delta size for each of the partitions, and patch information for normal or resume, to generate the difference between old and new version of software data in a difference generation processor; and generating a delta body comprising data for the partitions and at least one or more sub delta comprised in the partition in the difference generation processor, wherein, the generated delta body comprises a sub delta header and at least one or more sub delta body comprising block information comprised in each of the partitions, wherein, the sub delta body comprises a block header and a block body for a specific block, wherein, the block body comprises: Mod actual data, Insert actual data, Equal and Mod length data, and Insert length data, wherein, the Mod actual data is the modified binary data, and is sequentially stored as long as the Mod length specified by the Mod length data in the Equal and Mod length data, wherein, the Insert actual data is the inserted binary data, and is sequentially stored as long as the Insert length specified by the Insert length data in the Insert length data, wherein, the Equal and Mod length data comprise Equal length that is length information of the same binary data, Mod length that is length information of the modified binary data, and a delimiter indicating the existence of the inserted binary data, wherein, the Insert length data comprises Insert length that is length information of the inserted binary data, and identical offset that is location information of the next identical binary data.          It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 5 of co-related case and the system disclosed by Deng to include parsing (“scanning”) old and new versions of software data, and extracting information for partitions and blocks of old and new versions of the software data identifying number of the partitions and sizes of the blocks from the extracted information generating the difference between old and new versions of the software data for the blocks comprised in each of the partitions, based on the number of the partitions and the sizes of the blocks, as disclosed by Deng, generating a differential upgrade package that comprises a partition table of the new version of software and the backup list, saving backup data, to be backed up in the mobile terminal, into a SD card according to the backup list, re-partitioning a mobile terminal memory according to the partition  table of the new version of software in the differential upgrade package,. (see abstract of Deng).
Therefore, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 5 of co-related case and the system disclosed by Deng to include each of the blocks is a data obtained by dividing all data of the corresponding partition by the sizes of the blocks in case of a program and a kernel, and each of the blocks is a data obtained by dividing each file data constituting the filesystem by the sizes of the blocks in case of the filesystem, as disclosed by Nakamura, because such inclusion will provide reduce processing to prevent the processing from affecting startup time, a file system which supports only an I/O request for reading is used. Further, this method can update firmware such as an OS while keeping advantages of the file system which supports only reading is desirable . (see abstract and par. 0011 of Nakamura).
6. The device for generating the difference of claim 5, wherein the difference generator comprises: a difference compressor configured to generate a compressed data stream via compressing the differential data streams, wherein the difference compressor is further configured to generate the compressed data stream by reducing redundancy by aligning the differential data streams in one- dimension, reducing redundancy by aligning the differential data streams in two- dimension, or a combination thereof, and wherein the compressing is lossless, and the compressed data stream comprises compression information comprising conditions for performing the compression..
Clam 6 (left) is rejected under ODP as being obvious over claim 1 of co-pending application of 17/051,435 Deng et al (US 2015/0277897 A1) in view of Nakamura at al. (US 2011/0173604 A1) and further in view of Ren et al. (US 8,498,965 B1).

  Note: Claim 1. A method of data structuring for difference between old and new versions of data, comprises: generating a delta header comprising version information of the difference, a number of partitions, delta size for each of the partitions, and patch information for normal or resume, to generate the difference between old and new version of software data in a difference generation processor; and generating a delta body comprising data for the partitions and at least one or more sub delta comprised in the partition in the difference generation processor, wherein, the generated delta body comprises a sub delta header and at least one or more sub delta body comprising block information comprised in each of the partitions, wherein, the sub delta body comprises a block header and a block body for a specific block, wherein, the block body comprises: Mod actual data, Insert actual data, Equal and Mod length data, and Insert length data, wherein, the Mod actual data is the modified binary data, and is sequentially stored as long as the Mod length specified by the Mod length data in the Equal and Mod length data, wherein, the Insert actual data is the inserted binary data, and is sequentially stored as long as the Insert length specified by the Insert length data in the Insert length data, wherein, the Equal and Mod length data comprise Equal length that is length information of the same binary data, Mod length that is length information of the modified binary data, and a delimiter indicating the existence of the inserted binary data, wherein, the Insert length data comprises Insert length that is length information of the inserted binary data, and identical offset that is location information of the next identical binary data.
           It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng
to include parsing (“scanning”) old and new versions of software data, and extracting information for partitions and blocks of old and new versions of the software data identifying number of the partitions and sizes of the blocks from the extracted information generating the difference between old and new versions of the software data for the blocks comprised in each of the partitions, based on the number of the partitions and the sizes of the blocks, as disclosed by Deng, generating a differential upgrade package that comprises a partition table of the new version of software and the backup list, saving backup data, to be backed up in the mobile terminal, into a SD card according to the backup list, re-partitioning a mobile terminal memory according to the partition  table of the new version of software in the differential upgrade package,. (see abstract of Deng).

Further, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include the method for generating of the difference comprising: generating a compressed data stream through compressing the listed differential data streams, wherein the generating of the compressed data stream is to generate the compressed data stream via reducing redundancy by listing the determined differential data streams in one- dimension, reducing redundancy by listing the determined differential data streams in two- dimension, or the combinations thereof, wherein the compression is lossless, and the compressed data stream comprises compression information comprising conditions for performing the compression, as disclosed by Ren, because such inclusion will provide efficient good compression rate with diff engine generates a diff file with a greater number of COPY, rather than ADD, operations.(col. 4, ll. 38-40 of Ren).
7. The device for generating the difference of claim 5, further comprising an information identifier configured to: determine whether a size of an available memory is large enough in size to process the blocks of each of the partitions identified from the extracted information for the partitions and blocks; and reduce the sizes of blocks until the available memory can process the blocks of each of the partitions when the size of the available memory is not large enough in size to process the blocks of each of the partitions, as a result of the determination.
Claim 7 (left) is rejected under ODP as being obvious over claim 1 of co-pending application of 17/051,435 in view of Deng et al (US 2015/0277897 A1) and further in view of Nakamura at al. (US 2011/0173604 A1) and further in view of O’Neill et al. (US 2003/0182314 A1)
         It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include parsing (“scanning”) old and new versions of software data, and extracting information for partitions and blocks of old and new versions of the software data identifying number of the partitions and sizes of the blocks from the extracted information generating the difference between old and new versions of the software data for the blocks comprised in each of the partitions, based on the number of the partitions and the sizes of the blocks, as disclosed by Deng, generating a differential upgrade package that comprises a partition table of the new version of software and the backup list, saving backup data, to be backed up in the mobile terminal, into a SD card according to the backup list, re-partitioning a mobile terminal memory according to the partition  table of the new version of software in the differential upgrade package,. (see abstract of Deng).
         It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include the method determining whether a size of available memory is enough in size to process the blocks in each of the partitions identified from the extracted information for the partitions and blocks; and reducing the sizes of the blocks until the available memory can process the blocks in each of the partitions, if the size of available memory is not enough in size to process the blocks in each of the partitions, as a result of the determination, as disclosed by O’Neill, because such inclusion will provide reducing the size of the update package to help alleviate potential problems that arise due to memory constraints and bandwidth limitations. (par. 0004 of O’Neil).
8. The device for generating the difference of claim 5, wherein the difference generator is further configured to: sort the entire old version of the blocks by referring to the extracted information for the partitions and blocks; generate a first differential data stream between the sorted entire old version of the blocks and a first new version of a block; generate an (n-1)th differential data stream between the old version of the blocks obtained by subtracting the first new version of the block from the sorted entire old version of the blocks and the (n-1)th new version of a block; and generate an (n)th differential data stream between the old version of blocks obtained by subtracting the first new version of the block to the (n-1)th new version of the block from the sorted entire old version blocks and an (n)th new version of a block, wherein each of the differential data streams is repeatedly generated until all blocks comprised in each of the corresponding partitions are processed..
Clam 8 (left) is rejected under ODP as being obvious over claim 1 of co-pending application of 17/051,435 in view of Deng et al (US 2015/0277897 A1) and further in view of Nakamura at al. (US 2011/0173604 A1) and further in view of Kryloff et al. (US 2003/0028867 A1) and further in view of Glaum et al. (US 2004/0132179 A1).
     It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include sorting entire old version of blocks by referring to the extracted information for the partitions and blocks; generating first differential data stream between the sorted entire old version of blocks and first new version of a block; generating (n-1)th differential data stream between old version of blocks obtained by subtracting first new version of the block from the sorted entire old version of blocks and (n- 1)th new version of the block; and generating (n)th differential data stream between old version of blocks obtained by subtracting first new version of the block to (n-1)th new version of the block from the sorted entire old version of the blocks and (n)th new version of the block; wherein generating each of the differential data streams is repeatedly performed until all blocks comprised in each of the corresponding partitions are processed, as disclosed by Deng, generating a differential upgrade package that comprises a partition table of the new version of software and the backup list, saving backup data, to be backed up in the mobile terminal, into a SD card according to the backup list, re-partitioning a mobile terminal memory according to the partition  table of the new version of software in the differential upgrade package,. (see abstract of Deng).
Further, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention modifying the system of Claim 1 of co-related case and the system disclosed by Deng to include generating (n-1)th differential data stream between old version and generating (n)th differential data stream between old version of blocks obtained by subtracting first new version, as disclosed by Kryloff, for the purpose of ensuring that there are no matches / difference between the final sorted list of data and the processed coincidences list. (see par. 0021 of Kryloff).
Further, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include generating (n-1)th differential data stream between old version and generating (n)th differential data stream between old version of blocks obtained by subtracting first new version, as disclosed by Glaum, for the purpose of ensuring that there are no matches / difference between the final sorted list of data and the processed coincidences list. (see par. 0021 of Glaum).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being obvious over Deng et al (US 2015/0277897 A1) in view of Nakamura at al. (US 2011/0173604 A1).

As to claim 1, Deng discloses a method for generating a difference between old and new versions of data for updating software in a difference generation device, comprising: 
parsing (“scanning”) old and new versions of software data, and extracting information for partitions and blocks of the old and new versions of the software data (pars. 104-105, Step S100. According to the new version software and the old version software, locating partition tables of the new version software and the old version software, respectively, comparing the difference between the new and old partition tables, and generating a corresponding backup list; Step S200. Scanning all files of the new version software and generating a differential upgrade package that comprises the partition table of said new version software and the backup list. Further, see pars. 0114 and 0140); 
identifying a number of the partitions and sizes of the blocks from the extracted information (par. 0044, the partition table in Step A has two forms: at a PC end, the partition table is present in the form of a partition table description file, which comprises partition name, partition size, partition starting address and partition type; at a cell phone end, the partition table is present in the form of memory header data and memory internal partition table data, which also comprises partition name, partition size, partition starting address and partition type; then, the PC end compares the difference between the new and old partition tables, and generates a corresponding backup list. Further, see pars. 0049-0053, 0062, 0066, 0114 and 0140); and 
generating a difference between the old and new versions of the software data for the blocks comprised in each of the partitions, based on the number of the partitions and the sizes of the blocks (par. 0111, In Step S100, according to the new version software and the old version software, the PC end locates partition tables of the new version software and the old version software, respectively, compares the difference between the new and old partition tables, and generates a corresponding backup list. Specifically, the PC end obtains the new and old partition tables, respectively, according to the new version software and the old version software. The partition tables have two forms: at a PC end, the partition table is present in the form of a " partition table description file", which comprises partition name, partition size, partition starting address and partition type; at a cell phone end, the partition table is present in the form of "memory header data and memory internal partition table data", which also comprises partition name, partition size, partition starting address and partition type. Then, the PC end compares the difference between the new and old partition tables, and generates a corresponding backup list. Said backup list is a list generated at the PC end, and describes which partitions need to be backed up. The program at the cell phone end will complete the backup action according to this list. Further, see pars. 0129, and 0147), wherein generating the difference comprises: determining one of Equal, Insert, or Mod by comparing data streams for the old and new versions of the software data in each of the blocks, and generating the difference by listing differential data streams comprising the determined one of Equal, Insert, or Mod (pars. 0055-0057, B1. Scanning all files of the new version and old version software packages and obtaining corresponding file lists, respectively; B2. Traversing the partition table of the new version, if traversal is not completed, going to Step B3; if traversal is completed, adding the partition table of the new version into the differential upgrade package, and ending; B3. Taking one item from the file list of the new version, and checking if a file in the file list of the old version has the same file name, if no, adding the file of the new version into the differential upgrade package in a word by word manner, and going to Step B2; if yes, continuing to Step B4; B4. In a differentiating package comparison tool, using files of the new version and old version as input to generate a differentiating file, adding a corresponding description item in the differentiating file, and returning to Step B2), and a data length (“file size”) information indicating a length for each block of a new version of a block for the determined one of Equal, Insert (“differential”), or Mod, wherein each of the partitions comprises one or more of the blocks, and is distinguished according to a program, a kernel, or a filesystem (the new version of software in the differential upgrade package, correspondingly writing the backup data on the SD card into the partition, decompressing the differential upgrade package to obtain a corresponding differentiating file, generating corresponding new version files according to the differentiating file and the old version files in the mobile terminal, and writing into the mobile terminal, see abstract. Further at pars. 0040-0041 and 0044, Scanning all files of the new version software and generating a differential upgrade package that comprises the partition table of said new version software and the backup list … differential upgrade package, detecting the total size of the backup data to be backed up in the mobile terminal, and comparing said total size of the backup data with the remaining space of the SD card of the mobile terminal, and when said total size of the backup data …   data and memory internal partition table data, which also comprises partition name, partition size, partition starting address and partition type; then, the PC end compares the difference between the new and old partition tables, and generates a corresponding backup list. Further, see pars. 0075, 0095, 0106, 0111, 0116-0117 and 0129. Examiner Note: the partition size is the backup data and partition of filesystem, see par. 0062.  Further, see pars. 0111, 0116, 0117-0119 and 0145),

Deng does not explicitly disclose each of the blocks is a data obtained by dividing all data of the corresponding partition by the sizes of the blocks in case of a program and a kernel, and each of the blocks is a data obtained by dividing each file data constituting the filesystem by the sizes of the blocks in case of the filesystem.

However, Nakamura discloses wherein each of the blocks is data obtained by dividing all data of a corresponding partition by the sizes of the blocks, in case of the program or the kernel, and each of the blocks is data obtained by dividing each file data constituting the filesystem by the sizes of the blocks, in case of the filesystem (pars. 0110-0111, the update creating and distributing server divides each of an old version firmware image and a new version firmware image of the update target device (the embedded device) into N new version firmware images i (1<i<N) (hereinafter, new firmware images i) and N old version firmware images i (hereinafter, old firmware images) having an equal size M (bytes). The update creating and distributing server extracts differences i (1<i<N) between the old firmware images i and the new firmware images i, collects the differences i as an updated package. … A partition size is at least equal to or larger than the size M. The old firmware images i are stored in the respective partitions. The update target device receives the updated package, applies the differences i included in the package to the old firmware images i stored in the partitions, and generates the new firmware images i. Further, see pars. 0047-0050 and 0114-0115).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include each of the blocks is a data obtained by dividing all data of the corresponding partition by the sizes of the blocks in case of a program and a kernel, and each of the blocks is a data obtained by dividing each file data constituting the filesystem by the sizes of the blocks in case of the filesystem, as disclosed by Nakamura, because such inclusion will provide reduce processing to prevent the processing from affecting startup time, a file system which supports only an I/O request for reading is used. Further, this method can update firmware such as an OS while keeping advantages of the file system which supports only reading is desirable . (see abstract and par. 0011 of Nakamura).

As to claim 5, Deng discloses a device for generating difference between old and new versions of data for updating software comprises: 
a parser configured to parse (“scan”) old and new versions of software data, and to extract information for partitions and blocks of the parsed old and new versions of the software data (pars. 104-105, Step S100. According to the new version software and the old version software, locating partition tables of the new version software and the old version software, respectively, comparing the difference between the new and old partition tables, and generating a corresponding backup list; Step S200. Scanning all files of the new version software and generating a differential upgrade package that comprises the partition table of said new version software and the backup list. Further, see pars. 0114 and 0140);  
an information identifier configured to identify a number of the partitions and sizes of the blocks from the extracted information (par. 0044, the partition table in Step A has two forms: at a PC end, the partition table is present in the form of a partition table description file, which comprises partition name, partition size, partition starting address and partition type; at a cell phone end, the partition table is present in the form of memory header data and memory internal partition table data, which also comprises partition name, partition size, partition starting address and partition type; then, the PC end compares the difference between the new and old partition tables, and generates a corresponding backup list. Further, see pars. 0049-0053, 0062, 0066, 0114 and 0140);; and 
and a difference generator configured to generate a difference between the old and new versions of the software data for the blocks comprised in each of the partitions, based on the number of the partitions and the sizes of the blocks (par. 0111, In Step S100, according to the new version software and the old version software, the PC end locates partition tables of the new version software and the old version software, respectively, compares the difference between the new and old partition tables, and generates a corresponding backup list. Specifically, the PC end obtains the new and old partition tables, respectively, according to the new version software and the old version software. The partition tables have two forms: at a PC end, the partition table is present in the form of a " partition table description file", which comprises partition name, partition size, partition starting address and partition type; at a cell phone end, the partition table is present in the form of "memory header data and memory internal partition table data", which also comprises partition name, partition size, partition starting address and partition type. Then, the PC end compares the difference between the new and old partition tables, and generates a corresponding backup list. Said backup list is a list generated at the PC end, and describes which partitions need to be backed up. The program at the cell phone end will complete the backup action according to this list. Further, see pars. 0129, and 0147), 
wherein the difference generator is further configured to determine one of Equal, Insert, or Mod by comparing data streams for the old and new versions of the software data in each of the blocks, and to generate the difference by listing differential data streams comprising the determined one of Equal, Insert, or Mod (pars. 0055-0057, B1. Scanning all files of the new version and old version software packages and obtaining corresponding file lists, respectively; B2. Traversing the partition table of the new version, if traversal is not completed, going to Step B3; if traversal is completed, adding the partition table of the new version into the differential upgrade package, and ending; B3. Taking one item from the file list of the new version, and checking if a file in the file list of the old version has the same file name, if no, adding the file of the new version into the differential upgrade package in a word by word manner, and going to Step B2; if yes, continuing to Step B4; B4. In a differentiating package comparison tool, using files of the new version and old version as input to generate a differentiating file, adding a corresponding description item in the differentiating file, and returning to Step B2), and a data length (“file size”) information indicating a length for each block of a new version of a block for the determined one of Equal, Insert (“differential”), or Mod, wherein each of the partitions comprises one or more of the blocks, and is distinguished according to a program, a kernel, or a filesystem (the new version of software in the differential upgrade package, correspondingly writing the backup data on the SD card into the partition, decompressing the differential upgrade package to obtain a corresponding differentiating file, generating corresponding new version files according to the differentiating file and the old version files in the mobile terminal, and writing into the mobile terminal, see abstract. Further at pars. 0040-0041 and 0044, Scanning all files of the new version software and generating a differential upgrade package that comprises the partition table of said new version software and the backup list … differential upgrade package, detecting the total size of the backup data to be backed up in the mobile terminal, and comparing said total size of the backup data with the remaining space of the SD card of the mobile terminal, and when said total size of the backup data …   data and memory internal partition table data, which also comprises partition name, partition size, partition starting address and partition type; then, the PC end compares the difference between the new and old partition tables, and generates a corresponding backup list. Further, see pars. 0075, 0095, 0106, 0111, 0116-0117 and 0129. Examiner Note: the partition size is the backup data and partition of filesystem, see par. 0062.  Further, see pars. 0111, 0116, 0117-0119 and 0145),

Deng does not explicitly disclose each of the blocks is a data obtained by dividing all data of the corresponding partition by the sizes of the blocks in case of a program and a kernel, and each of the blocks is a data obtained by dividing each file data constituting the filesystem by the sizes of the blocks in case of the filesystem.

However, Nakamura discloses wherein each of the block is data obtained by dividing all data of a corresponding partition by the sizes of the blocks, in case of the program or the kernel, and each of the blocks is data obtained by dividing each file data constituting the filesystem by the sizes of the blocks, in case of the filesystem (pars. 0110-0111, the update creating and distributing server divides each of an old version firmware image and a new version firmware image of the update target device (the embedded device) into N new version firmware images i (1<i<N) (hereinafter, new firmware images i) and N old version firmware images i (hereinafter, old firmware images) having an equal size M (bytes). The update creating and distributing server extracts differences i (1<i<N) between the old firmware images i and the new firmware images i, collects the differences i as an updated package. … A partition size is at least equal to or larger than the size M. The old firmware images i are stored in the respective partitions. The update target device receives the updated package, applies the differences i included in the package to the old firmware images i stored in the partitions, and generates the new firmware images i. Further, see pars. 0047-0050 and 0114-0115).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include each of the blocks is a data obtained by dividing all data of the corresponding partition by the sizes of the blocks in case of a program and a kernel, and each of the blocks is a data obtained by dividing each file data constituting the filesystem by the sizes of the blocks in case of the filesystem, as disclosed by Nakamura, because such inclusion will provide reduce processing to prevent the processing from affecting startup time, a file system which supports only an I/O request for reading is used. Further, this method can update firmware such as an OS while keeping advantages of the file system which supports only reading is desirable . (see abstract and par. 0011 of Nakamura).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being obvious over Deng et al (US 2015/0277897 A1) in view of Nakamura at al. (US 2011/0173604 A1) and further in view of Ren et al. (US 8,498,965 B1).

As to claim 2, Deng does not explicitly disclose the method wherein generating the difference comprises: generating a compressed data stream through compressing the listed differential data streams, wherein generating the compressed data stream generates the compressed data stream by reducing redundancy by aligning the differential data streams in one-dimension, reducing redundancy by aligning the differential data streams in two-dimension, or a combination thereof, and wherein the compressing is lossless, and the compressed data stream comprises compression information comprising conditions for performing the compression.

However, Ren discloses The method for generating the difference wherein generating the difference comprises: 
generating a compressed data stream through compressing the listed differential data streams, wherein generating the compressed data stream generates the compressed data stream by reducing redundancy by aligning the differential data streams in one-dimension, reducing redundancy by aligning the differential data streams in two-dimension, or a combination thereof, and wherein the compressing is lossless, and the compressed data stream comprises compression information comprising conditions for performing the compression (col. 5. ll. 59-67, if the file size is less than a first threshold size (Threshold A), then a first procedure (Procedure I) is applied by the difference engine to generate the difference data between reference and target files. An exemplary first procedure is described below in reference to Table 1. The first procedure is advantageously configured to achieve a very good compression rate. However, this procedure requires relatively larger memory resources, so it is used for smaller file sizes. Further at col. 6, ll. 54-61, if the file size is greater than the first threshold size (Threshold A) and less than a second threshold size (Threshold B), then a second procedure (Procedure II) is applied by the difference engine to generate the difference data between reference and target files. An exemplary second procedure is described below in reference to Table 2. Further, see Table 1 and 2).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include the method wherein generating the difference comprises: generating a compressed data stream through compressing the listed differential data streams, wherein generating the compressed data stream generates the compressed data stream by reducing redundancy by aligning the differential data streams in one-dimension, reducing redundancy by aligning the differential data streams in two-dimension, or a combination thereof, and wherein the compressing is lossless, and the compressed data stream comprises compression information comprising conditions for performing the compression, as disclosed by Ren, because such inclusion will provide efficient good compression rate with diff engine generates a diff file with a greater number of COPY, rather than ADD, operations.(col. 4, ll. 38-40 of Ren).

As to claim 6, (a system claim) recites substantially similar limitations to claim 2 (a method claim) and is therefore rejected using the same art and rationale set forth above.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being obvious over Deng et al (US 2015/0277897 A1) in view of Nakamura at al. (US 2011/0173604 A1) and further in view of O’Neill et al. (US 2003/018,2414 A1).

As to claim 3, Deng does not explicitly disclose the method for generating the difference further comprising: determining whether a size of an available memory is large enough in size to process the blocks in each of the partitions identified from the extracted information for the partitions and blocks; and reducing the sizes of the blocks until the available memory can process the blocks in each of the partitions when the size of the available memory is not large enough in size to process the blocks in each of the partitions, as a result of the determination.

However, O’Neill discloses the method for generating the difference further comprising:
determining whether a size of an available memory is large enough in size to process the blocks in each of the partitions identified from the extracted information for the partitions and blocks (par. 0128, providing a mechanism for performing updates in a sectional or bank-by-bank manner. The bank-by-bank updating method does not require an entire image of a file or code version to be stored a "working" area, rather the update operations are performed using a reduced amount of memory or storage space by subdividing the update operations and applying them sequentially to designated code sections. Sectional updating in this manner may be advantageously used in conjunction with relatively small areas of available memory or storage space such as that present in the volatile memory section); and 
reducing the sizes of the blocks until the available memory can process the blocks in each of the partitions when the size of the available memory is not large enough in size to process the blocks in each of the partitions, as a result of the determination (par. 0086, that are identified to already exist in the code need not be included in the update package but rather one or more instructions may instead be used to retrieve and/or copy the existing word information into new locations in the updated code. This feature substantially reduces the required size of the update package 110 as the instructions used are typically smaller than the corresponding sequence for which they identify. Further, see pars. 0043, 0082, 0087 and 0091).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include the method for generating the difference further comprising: determining whether a size of an available memory is large enough in size to process the blocks in each of the partitions identified from the extracted information for the partitions and blocks and reducing the sizes of the blocks until the available memory can process the blocks in each of the partitions when the size of the available memory is not large enough in size to process the blocks in each of the partitions, as a result of the determination, as disclosed by O’Neill, because such inclusion will provide reducing the size of the update package to help alleviate potential problems that arise due to memory constraints and bandwidth limitations. (par. 0004 of O’Neil).

As to claim 7, (the system claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being obvious over Deng et al (US 2015/0277897 A1) in view of Nakamura at al. (US 2011/0173604 A1) and further in view of Kryloff et al. (US 2003/0028867 A1) and further in view of Glaum et al. (US 2005/0132179 A1).

As to claim 4, Deng does not explicitly disclose generating (n-1)th differential data stream between old version and generating (n)th differential data stream between old version of blocks obtained by subtracting first new version.

However, Kryloff discloses the method for generating  the difference further comprising: 
sorting the entire old version of the blocks by referring to the extracted information for the partitions and blocks (par. 0020, Once the alphabet is established, the old version of electronic data is sorted with the data processor alphabetically according to the established alphabet to create a first sorted list of data. A pointer is maintained in the first sorted list of data in order to indicate each element's original location in the old version of electronic data); 
generating a first differential data stream between the sorted entire old version of the blocks and a first new version of a block (par. 0020, Similarly, the new version of electronic data is also sorted alphabetically to create a second sorted list of data with a pointer of each element to indicate the element's original location in the new version of electronic data. Once the two sorted lists are created, they are recursively compared one word at a time to search for a match of data. Upon finding a match of data, the first and second sorted lists of data are searched to find the largest sequence of coinciding elements preceding and succeeding the match of data. Each sequence of coinciding words is then stored in a coincidences list); 
generating an (n-1)th differential data stream between the old version of the blocks obtained by subtracting the first new version of the block from the sorted entire old version of the blocks and the (n-1)th new version of the block (par. 0055, FIGS. 4-11, the first step in the process is to call BuildPatch (1, 19). BuildPatch then searches for the block of symbols of maximum length by scanning the sorted list of coincidences 70, which for the exemplary files given herein is the block containing the word BCA with offsets in both the old and new versions 38 and 39 of data from the 2nd to the 7th position P. BuildPatch then calls itself: BuildPatch (1, 1). BuildPatch (1, 1) takes the 1 st block and calculates its intersection with the parameters m and n. The length of this intersection is zero (2>1). Of course, there is also a zero length intersection when the (1, 1) block is intersected with the remaining blocks of symbols: (11>1, 13>1). Finally, BuildPatch (1, 1) writes a "write from the patch file" ("WFPF") command along with the (1, 1) block of the new version 39 of electronic data into the patch file 80, since there are no common blocks with the old version 38 of electronic data within the range (1, 1) of the new version. BuildPatch (1, 1) then terminates. Further, see claim 1, 8); and 
generating an (n-1)th differential data stream between the old version of the blocks obtained by subtracting the first new version of the block from the sorted entire old version of the blocks and the (n-1)th new version of the block (par. 0055, FIGS. 4-11, the first step in the process is to call BuildPatch (1, 19). BuildPatch then searches for the block of symbols of maximum length by scanning the sorted list of coincidences 70, which for the exemplary files given herein is the block containing the word BCA with offsets in both the old and new versions 38 and 39 of data from the 2nd to the 7th position P. BuildPatch then calls itself: BuildPatch (1, 1). BuildPatch (1, 1) takes the 1 st block and calculates its intersection with the parameters m and n. The length of this intersection is zero (2>1). Of course, there is also a zero length intersection when the (1, 1) block is intersected with the remaining blocks of symbols: (11>1, 13>1). Finally, BuildPatch (1, 1) writes a "write from the patch file" ("WFPF") command along with the (1, 1) block of the new version 39 of electronic data into the patch file 80, since there are no common blocks with the old version 38 of electronic data within the range (1, 1) of the new version. BuildPatch (1, 1) then terminates. Further, see claim 1, 8); 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include generating (n-1)th differential data stream between old version and generating (n)th differential data stream between old version of blocks obtained by subtracting first new version, as disclosed by Kryloff, for the purpose of ensuring that there are no matches / difference between the final sorted list of data and the processed coincidences list. (see par. 0021 of Kryloff).

Deng and Kryloff does not explicitly disclose wherein generating each of the differential data streams is repeatedly performed until all blocks comprised in each of the corresponding partitions are processed.
 
However, Glaum discloses wherein generating each of the differential data streams is repeatedly performed until all blocks comprised in each of the corresponding partitions are processed (par. 0143, FIG. 9, a single old update block can provide the dependent data (to which the difference file is applied) for one or more new update blocks, and a new update block can be dependent on one or more old update blocks. In general, updates progress by applying the appropriate difference file or files to an old block, until every difference file for that old block has been applied. Further, see par. 0021).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Deng to include wherein generating each of the differential data streams is repeatedly performed until all blocks comprised in each of the corresponding partitions are processed, as disclosed by Glaum, for the purpose of ensuring that there are no matches / difference between the final sorted list of data and the processed coincidences list. (see par. 0021 of Glaum).

As to claim 8, (the system claim) recites substantially similar limitations to claim 4 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199